THE THIRTEENTH COURT OF APPEALS

                                      13-19-00009-CV


                                 James Halsell #02122411
                                             v.
                                  Patrick B. Montgomery


                                     On Appeal from the
                          156th District Court of Bee County, Texas
                              Trial Cause No. B-18-1090-CV-B


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.          The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, James Halsell #02122411, although he is exempt from payment due to his

inability to pay costs.

       We further order this decision certified below for observance.

February 21, 2019